Luke, J.
1. The special assignment of error upon the ground that the court failed to charge that the burden of proof was on the plaintiff is without merit. There was no request for a more specific charge upon this subject. The charge of the court is sufficiently full upon the issues in the case.
2. The assignment of error upon an excerpt from the charge of the court, to the effect that it was an expression of opinion on the evidence, is without merit. Nor was the excerpt error for any other reason assigned.
3. The evidence authorized the verdict, and the verdict has approval of the trial judge. For no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

E. D. Kenyon, for plaintiff in error.
Charters, Wheeler & Lilly, contra.